

116 HR 3404 IH: Empowering Law Enforcement for Safer Firearm Transfers Act of 2019
U.S. House of Representatives
2019-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3404IN THE HOUSE OF REPRESENTATIVESJune 21, 2019Ms. Wexton (for herself, Mr. Beyer, Mr. Connolly, Ms. Norton, Mr. Neguse, Ms. Clark of Massachusetts, Mr. Cicilline, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the National Firearms Act to require that local chief law enforcement officers be notified
			 of, and provided a 90-day period to deny, firearm transfers.
	
 1.Short titleThis Act may be cited as the Empowering Law Enforcement for Safer Firearm Transfers Act of 2019. 2.Notification of local chief law enforcement officer in case of firearm transfer (a)In generalSection 5812 of the Internal Revenue Code of 1986 is amended by striking ; and (6) and inserting (6) the Secretary has notified the chief law enforcement officer of the jurisdiction in which the transferee primarily resides that such application is pending, and such officer either (A) certifies that there is no objection to the transfer, or (B) does not, before the end of the 90-day period beginning on the date of such notification, certify to the Secretary that (i) the transferee poses a danger to the transferee or others, or (ii) there is a reasonable likelihood the transferee will use the firearm for unlawful purposes; and (7).
 (b)Effective dateThe amendment made by this section shall apply with respect to applications filed after the date of the enactment of this Act.
			